 1                               UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   MICHAEL F. SCHULZE,                                  CASE NO. 1:05-CV-0180 AWI GSA
 5                          Plaintiff
                                                          ORDER ON PLAINTIFF’S MOTION TO
 6                  v.                                    CORRECT NAME
 7   FEDERAL BUREAU OF
     INVESTIGATION, et al.,                               (Doc. No. 159)
 8
                            Defendants
 9

10          On September 26, 2019, Plaintiff filed a motion to correct three orders issued by the Court
11 (October 29, 2014 (Doc. No. 129)), (March 3, 2016 (Doc. No. 155)), and (August 22, 2019 (Doc.

12 No. 158)). Plaintiff states that it has come to his attention that his last name has been misspelled

13 in these documents, and he requests that the Court issue an order correcting these orders so that his

14 last name is spelled correctly. See Doc. No. 157. The Court will grant Plaintiff relief and issue an

15 order nunc pro tunc that corrects the spelling of his last name.

16          Accordingly, IT IS HEREBY ORDERED that:
17 1.       Plaintiff’s motion to correct (Doc. No. 159) is GRANTED as follows:
18          a.     Doc. No. 129 at Page 1 Lines 10 and 21, wherein Plaintiff is identified as “Michael
19                 F. Schultz,” is CORRECTED NUNC PRO TUNC to read “Michael F. Schulze”;
20          b.     Doc. No. 155 at Page 1 Lines 9 and 18, wherein Plaintiff is identified as “Michael
21                 F. Schultz,” is CORRECTED NUNC PRO TUNC to read “Michael F. Schulze”;
22                 and
23          2.     Doc. No. 159 is CORRECTED NUNC PRO TUNC to replace each reference to
24                 “Michael F. Schultze” with “Michael F. Schulze.”
25
     IT IS SO ORDERED.
26
27 Dated: September 30, 2019
                                                 SENIOR DISTRICT JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2
